Citation Nr: 1508944	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the claimant submitted a timely notice of disagreement with an October 2011 denial of entitlement to dependency and indemnity compensation (DIC).

2.  Entitlement to dependency and indemnity compensation (DIC).


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954 and from September 1962 to September 1973.  He died in March 1982.  The appellant asserts that she is the Veteran's surviving spouse for VA benefits purposes.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to dependency and indemnity compensation (DIC) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant submitted an October 2012 notice of disagreement in response to an October 2011 decision denying DIC after receiving notice that she had one year to appeal the decision.   


CONCLUSION OF LAW

Although the claim for DIC appears to be contested, because of the instructions provided to the appellant by the RO, the October 2012 notice of disagreement was timely.  38 C.F.R. § 20.302.   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the appeal pertaining to whether the appellant submitted a timely notice of disagreement, all notification and development action needed to fairly adjudicate this claim has been accomplished.

In this case, the appellant submitted a March 2011 claim for dependency and indemnity compensation (DIC), alleging that her DIC benefits had previously been terminated based on VA mistakenly considering another individual, W.L., as the Veteran's surviving spouse.  In an October 2011 decision, the RO denied the claim for DIC, indicating that there was no evidence of record that the Veteran was legally divorced from his first marriage to W.L. prior to his second marriage to the appellant.  The RO attached VA form 4107 to the decision in order to give the appellant notice of her appeal rights.  This form indicates that the appellant had one year to initiate an appeal of the decision by filing a notice of disagreement.  

Subsequently, in October 2012, the appellant submitted a notice of disagreement with the October 2011 decision.  Initially, in an October 2012 letter, the RO noted that it had received the appellant's notice of disagreement and provided information to the appellant on the appeals process.  However, in a subsequent January 2013 letter, the RO indicated that it had decided that the appellant's October 2012 notice of disagreement was actually not timely because it pertained to a contested claim between her and W.L. and in such claims, a notice of disagreement must be filed within 60 days.  38 C.F.R. § 20.501.  Because of this finding of untimeliness, the RO determined that its October 2011 decision denying DIC was final.  The appellant then appealed the RO's January 2013 decision that the NOD was untimely.

The RO is correct that the time limit for filing a notice of disagreement with a decision pertaining to a contested claim is normally 60 days.  However, this time limit was not communicated to the appellant.  To the contrary, the appellant was informed via Form 4107 that she one year to appeal the October 2011 decision and she proceeded to comply with this guideline by submitting her October 2012 notice of disagreement.  Accordingly, given that the appellant's notice of disagreement followed the instructions specifically provided to her by VA, the Board finds that it must be deemed timely.  Thus, the October 2011 decision is not final and continues to be on appeal.       

  
ORDER

The appellant's October 2012 notice of disagreement was timely.


REMAND

As explained above, the appellant's October 2012 notice of disagreement appealing the October 2011 denial of DIC was timely.  Thus, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board is required to inform the AOJ that the DIC claim remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the appellant files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  

Consequently, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case to the appellant (and to W.L. if this remains a contested claim) addressing the matter of entitlement to DIC and including citation to all relevant law and regulation pertinent to this claim.  The appellant must be advised of the appropriate time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


